06/16/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0188


                                      DA 20-0188
                                   _________________

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                            ORDER

BRANDON BAILEY,

            Defendant and Appellant.
                                _________________

       This cause, which was previously classified for submission on briefs to a five-justice
panel, is hereby reclassified for submission to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael F. McMahon, District Judge.


                                                  For the Court,




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     June 16 2021